DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	Claims 1, 8 and 15 of U.S. Patent Application No. 17/688,399 (‘399 application) is non-provisionally rejected on the grounds of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,779,114 (‘114 patent).  A comparison of the conflicting claims is shown in the table below.

U.S. Patent No. 10,779,114
Reference Claim
U.S. Patent Application No. 17/688,399 Conflicting Claim
Claim 1.  A method comprising: 
       accessing location data at
a client device, the 

location data 
identifying a location of the client device; 
     identifying a geo-cell 
associated with 


a plurality of location identifiers 
based on the location of the client device; 
      assigning a score that comprises a numerical value to a location identifier from among the plurality of location identifiers;   
     ranking the location identifier 
among the plurality of location identifiers based on the score; 

      and presenting a media object associated with the location identifier at the client device 
based on the ranking the location identifier among the plurality of location identifiers. 
Claim 1.   A method comprising:
      receiving a request from
a client device, the 
request including
location data:

     identifying a geo-cell 
from among a set of geo-cells based on the location data, the geo-cell 
corresponding with 
a plurality of location identifiers:

      ranking the plurality of location identifiers that correspond with the geo-cell:

     selecting a location identifier from among the plurality of location identifiers based on the ranking of the plurality of location identifiers; 
      and presenting a media object associated with the location identifier at the client device.


Claim 8.  A system comprising: 
      a memory; and 
      at least one hardware processor coupled to the memory and comprising instructions that causes the system to perform operations comprising:     
     accessing location data at 
a client device, the 

location data 
identifying a location of the client device;   
      identifying a geo-cell 
associated with 


a plurality of location identifiers
based on the location of the client device; 


       assigning a score that comprises a numerical value to a location identifier from among the plurality of location identifiers; 
      ranking the location identifier 
among the plurality of location identifiers based on the score;  
    
     and presenting a media object 
associated with the location identifier at the client device 
based on the ranking the location identifier among the plurality of location identifiers.
Claim 8.  A system comprising:
     a memory; and
     at least one hardware processor 
coupled to the memory and comprising instructions that causes the system to perform operations comprising:
     receiving a request from 
a client device, the 
request including 
location data;

       identifying a geo-cell 
from among a set of geo-cells based on the location data, the geo-cell corresponding with 
a plurality of location identifiers;


     ranking the plurality of location identifiers that correspond with the geo-cell;

     selecting a location identifier from among the plurality of location identifiers based on the ranking of the plurality of location identifiers; 
     and presenting a media object associated with the location identifier at the client device.
Claim 15. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations including: 
       accessing location data at 
a client device, the 

location data 
identifying a location of the client device; 
     identifying a geo-cell 


associated with 
a plurality of location identifiers 
based on the location of the client device;     
      assigning a score that comprises a numerical value to a location identifier from among the plurality of location identifiers; 
     ranking the location identifier
among the plurality of location identifiers based on the score; 

      and presenting a media object associated with the location identifier at the client device 
based on the ranking the location identifier among the plurality of location identifiers.
Claim 15. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations
including:
     receiving a request from 
a client device, the 
request including 
location data;

     identifying a geo-cell 
from among a set of geo-cells based on the location data, the geo-cell corresponding with 
a plurality of location identifiers;

     ranking the plurality of location identifiers that correspond with the geo-cell;

     selecting a location identifier from among the plurality of location identifiers based on the ranking of the plurality of location identifiers; 
     and presenting a media object associated with the location identifier at the client device.




	Though the conflicting claims are not entirely identical, it is obvious from the side-by-side comparisons of the claim language in the table above that the terms in bold print portions are entirely identical in each claim; and the italicize-underlined bold print portions of the claims are obvious variations of one another.  With that in mind and in view of the discussion below, it is respectfully submitted that the claims are not patentably distinct.  
 	It is settled that the disclosure of the patent may not be used as prior art. General Foods Corp. v. Studiengesellschaft Kohle mbH, 972 F.2d 1272, 1279, 23 USPQ2d 1839, 1846 (Fed. Cir. 1992). However, this does not mean that one is precluded from all use of the patent disclosure (emphasis added).  Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized: “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim. 
 	Thus, in view of the table shown above and the findings of In re Vogel discussed above in mind, it is respectfully submitted that disclosures of '114 patent that provide support for the patent claims also provide support for the minor differences in the limitations of the claims of the ‘399 application.  As a result, the present obviousness type double patenting rejection has been made. 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter
Claims 2-7, 9-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON K WYCHE whose telephone number is (571)272-3390. The examiner can normally be reached 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Myron Wyche/                       12/17/2022
Primary Examiner                   AU2644